Case 0:15-cv-62688-RS Document 320 Entered on FLSD Docket 03/25/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No.: 15-CV-62688-SMITH/VALLE

  FLORIDIANS FOR SOLAR CHOICE,
  INC., a Florida not for Profit corporation,

         Plaintiff,
  v.

  PCI CONSULTANTS, INC. and ANGELO
  PAPARELLA, individually,

         Defendants.
  and

  AAP HOLDING COMPANY, INC., a Delaware
  Corporation, BH-AP PETITIONING PARTNERS,
  LLC, a Delaware limited liability company, and
  ANGELO PAPARELLA,

        Defendants.
  _________________________________________/

  SOLAR PARTIES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO FILE
   A REPLY TO DEFENDANTS, PCI, AAP, BH-AP, and PAPARELLA’S OPPOSITION
  TO SOLAR PARTIES’ MOTION PURSUANT TO FLA. STAT. § 56.29 FOR ENTRY OF
    AN ORDER FOR IMPLEADER OF THIRD-PARTY 2020 BALLCAMP, LLC AND
                     ISSUANCE OF NOTICE TO APPEAR

         Plaintiff/Judgment Creditor, FLORIDIANS FOR SOLAR CHOICE, INC. (“FSC”), and

  Judgment Creditor Southern Alliance For Clean Energy, Inc. (“SACE”) (collectively, “Solar

  Parties”), by and through undersigned counsel, pursuant to Local Rule 7.1 (c), hereby move for an

  enlargement of time to Reply to Defendants, PCI Consultants Inc. (“PCI”), Angelo Paparella,

  (“Paparella”), AAP Holding Company, Inc., (“AAP”), and BH-AP Petitioning Partners, LLC’s

  (“BH-AP”) Objections to Plaintiff/Judgment Creditor’s Motion Pursuant to Fla. Stat. § 56.29 for

  Entry of an Order for Impleader of Third Party 2020 Ballcamp, LLC and Issuance of Notice to

  Appear (ECF No. [319]) and in support state as follows:




                                                 1
Case 0:15-cv-62688-RS Document 320 Entered on FLSD Docket 03/25/2021 Page 2 of 5




         1.         On February 26, 2021, Plaintiff/Judgement Creditor, Solar Parties filed their

  Motion Pursuant to Fla. Stat. § 56.29 for Entry of an Order for Impleader of Third Party 2020

  Ballcamp, LLC and Issuance of Notice to Appear (“Motion”) (ECF No. [309]). Defendants’

  Response was due on or about March 12, 2021.

         2.         On March 11, 20201, Defendants requested a ten (10) day extension of the

  Response deadline to and including Monday, March 22, 2021 (ECF No. [319]), which Solar Parties

  did not oppose and was granted by this Court by Paperless Order on Friday, March 12, 2021. (ECF

  No. [313]).

         3.         On March 22, 2021, Defendants filed their Objections to Plaintiff/Judgment

  Creditor’s Motion Pursuant to Fla. Stat. § 56.29 for Entry of an Order for Impleader of Third

  Party 2020 Ballcamp, LLC and Issuance of Notice to Appear (“Response”) (ECF No. [319])

  therefore, Solar Parties’ Reply is due on Tuesday, March 30, 2021.

         4.         Due to the press of other litigation deadlines, including this matter, and personal

  matters, Solar Parties’ counsel seeks a 10 day extension to prepare and file their Reply.

         5.         Solar Parties respectfully request an enlargement of time to file their Reply to

  Defendants’ Response to and including Friday, April 9, 2021.

         6.         Counsel for the Defendants have been consulted by email dated Wednesday,

  March 24, 2021 and represented that Defendants do not oppose the granting of the relief requested

  in this Motion.

         7.         This Motion is made in good faith. No prejudice will result by the granting of this

  Motion.




                                                     2
Case 0:15-cv-62688-RS Document 320 Entered on FLSD Docket 03/25/2021 Page 3 of 5




                                    MEMORANDUM OF LAW

         Fed. R. Civ. P. 6(b) provides that, when an act may or must be done within a specified

  period of time, the Court, for good cause, may extend the time if a request is made, before the

  original time or its extension expires. Fed. R. Civ. P. 6(b) is to be liberally construed to give

  litigants an opportunity to be heard and to have their day in court, so that justice can be served.

  See, e.g., Anderson v. Stanco Sports Library, Inc., 52 F.R.D. 108 (D.S.C. 1971).

         As set forth above, the Solar Parties have shown good cause for the requested extension of

  time. Accordingly, Solar Parties respectfully request that the Court grant this Motion, allowing

  them until Friday, April 9, 2021, in which to reply to Defendants PCI, AAP, BH-AP, and Angelo

  Paparella’s First Set of Request for Admissions, First Set of Interrogatories, and First Demand for

  Identification and Production of Documents.

         Respectfully submitted this 25th day of March, 2021.

                  Certificate of Good Faith Conferral Pursuant to L.R. 7.1(a)(3)

         The undersigned, Marshall Adams, counsel for Solar Parties, hereby certifies he conferred

  Christian S. Molnar, Esquire, counsel for Defendants, by email on March 25, 2021 and Mr. Molnar

  advised that the Defendants do not oppose the granting of the relief sought in this Motion,

  including the request for additional time to file the response.

                                                LUBELL ROSEN, LLC
                                                Attorneys for Plaintiff FSC and Claimant in
                                                Arbitration SACE
                                                200 South Andrews Avenue, Suite 900
                                                Fort Lauderdale, FL 33301
                                                Telephone: 954-880-9500
                                                Facsimile: 954-755-2993

                                                By:___/s/ Marshall A. Adams
                                                      Marshall A. Adams, Esquire
                                                      Florida Bar No.: 712426
                                                      MAA@LubellRosen.com
                                                      Josh M. Bloom, Esquire



                                                    3
Case 0:15-cv-62688-RS Document 320 Entered on FLSD Docket 03/25/2021 Page 4 of 5




                                                       Florida Bar No.: 88559
                                                       JMB@LubellRosen.com
                                                       Amber L. Ruocco, Esquire
                                                       Florida Bar No.: 121669
                                                       ALR@LubellRosen.com
                                                       Secondary emails
                                                       Gary@LubellRosen.com
                                                       And

                                                By:    /s/ Scott L. Cagan
                                                       Scott L. Cagan, Esquire
                                                       Florida Bar No.: 822681
                                                       GRAYROBINSON, P.A.
                                                       401 East Las Olas Blvd., Suite 1000
                                                       Fort Lauderdale, Florida 33301
                                                       Telephone: (954) 761-8111
                                                       Facsimile: (954) 761-8112
                                                       Email: scott.cagan@gray-robinson.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that on March 25, 2021, the foregoing document is being served this day

  on all counsel of record identified on the attached Service List in the manner specified, either via

  transmission of Notice of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                By:    /s/ Marshall A. Adams
                                                           Marshall A. Adams




                                                   4
Case 0:15-cv-62688-RS Document 320 Entered on FLSD Docket 03/25/2021 Page 5 of 5




                                    SERVICE LIST

  Christian S. Molnar, Esq.
  Tiffany Luu, Esq.
  ARENDSEN CANE MOLNAR, LLP
  315 South Beverly Drive
  Suite 320
  Beverly Hills, California 90212
  cmolnar@arendsenlaw.com
  tluu@arendsenlaw.com

  Romney C. Rogers, Esq.
  Joanne Larosiliere, Esq.
  ROGERS, MORRIS & ZIEGLER LLP
  1401 East Broward Boulevard, Suite 300
  Fort Lauderdale, FL 33301
  rcrogers@rmzlaw.com
  lori@rmzlaw.com
  jlarosiliere@rmzlaw.com
  Counsel for Defendants PCI Consultants, Inc., AAP Holding Company, Inc., BH-AP
  Petitioning Partners, LLC, and Angelo Paparella




                                           5
